IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-35,535-03


                            IN RE GEORGE RAY HOLMES, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                CAUSE NO. 2016-0201-A IN THE 159TH DISTRICT COURT
                            FROM ANGELINA COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in the 159th District Court of Angelina County and that more than 180 days have

passed since the date the State received the application, so the application has not been timely

forwarded to this Court as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Angelina County, is ordered to file a response, which may

be made by submitting the record on such habeas corpus application, submitting proof of the date

of receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Angelina County. This application for leave to file a writ
                                                                                             2

of mandamus shall be held in abeyance until Respondent has submitted the appropriate response.

Such response shall be submitted within 30 days of the date of this order.



Filed: October 2, 2019
Do not publish